Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Application Status
	Claims 1-60 are pending

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-30, drawn to compositions for treating lytic and/or lysogenic virus comprising one or more gene editors.
Group 2, claims 31-60, drawn to methods of treating lytic and/or lysogenic viruses comprising administering compositions comprising one or more gene editors.
Groups 1 and 2 listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 are drawn to products (group 1) and process of using (group 2).  The groups lack unity because even though they share the technical feature of gene editors that target viral DNA or viral RNA, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Price (Price et al., 2015.  Cas9-mediated targeting of viral RNA in eukaryotic cells.  PNAS 112(19), 6164–6169).  Price teaches 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The groups of species listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Species Group A:  Claims 1, 17, 31, 47 refer to a lysogenic virus.  The claims are not so limited to a specific lysogenic virus and therefore refer to a genus of possible lysogenic viruses.  Possible lysogenic virus species are recited in claims 8 and 38 and indicated in the specifications in tables 2-3, 5-7 and 9-13.  These lysogenic viruses have different genomic sequences, capsid shapes and components, spike proteins and require different cellular machinery and mechanisms for replication.  Therefore there is no structure or mechanism that is common to all members of the genus, so there is an a priori lack of unity.  
Species Group B:  Claims 9, 17, 23, 39, 47 and 53 refer to a lytic virus.  The claims are not so limited to a specific lytic virus and therefore refer to a genus of possible lytic viruses.  Possible lytic virus species are recited in claims 16 and 46 and indicated in the specifications in tables 2, 3, 5, 8 and 13.  Lytic viruses have different genomic sequences, capsid shapes and components, spike proteins and require different cellular machinery and mechanisms for replication.  Therefore there is no structure or mechanism that is common to all members of the genus, so there is an a priori
Species Group C:  Claims 1, 9, 17, 23, 31, 39, 47 and 53 refer to a gene editors.  The claims are not so limited to a specific gene editor and therefore refer to a genus of possible gene editors.  Possible gene editor species are recited in claims 2-4 and indicated in the specifications in paragraphs [0029] – [0031] and [0034].  Gene editors have different structures, bind different guiding nucleic acid sequences, are different sizes, have different PAM requirements (in the case of CRISPR nucleases), have different heterologous proteins fusions, and have different efficiencies of modifying targets. Therefore there is no structure or mechanism that is common to all members of the genus, so there is an a priori lack of unity.  
Species Group D:  Claims 9 and 39 refer to a genus of viral RNA targeting component.  The claims are not so limited to a specific viral RNA targeting component and therefore refer to a genus of viral RNA targeting components.  Possible species are recited in claims 12 and 42 and described in paragraph [0035] of the specifications.  Viral RNA targeting compositions (siRNA, shRNA and RNAi) have different nucleic acid sequences, processing machinery and associated nucleases.  Therefore there is no structure or mechanism that is common to all members of the genus, so there is an a priori lack of unity.  

Applicant’s Response
The species restrictions are as follows: 
Regarding Species Group A, Applicant must elect one lysogenic virus from list in claim 8 or 38, or tables 2-3, 5-7, and 9-13 in the specifications.  Applicant must provide the name of the virus name and indicate the type of replication cycle it has (i.e. lytic/lysogenic, budding/lysogenic, etc).
Regarding Species Group B, Applicant must elect one lytic virus from list in claim 16 or 46, or tables 2, 3, 5, 8 or 13 in the specifications.  Applicant must provide the name of 
Regarding Species Group C, Applicant must elect one or more than one gene editor from those listed in claims 2-4 or paragraphs [0029]-[0031] and [0034].  If applicant choses a CRISPR nuclease, applicant must further elect a CRISPR nuclease listed in in claims 2-3 or paragraphs [0029]-[0031] and [0034].  Applicant must provide the specific name and/or ortholog if applicable (i.e. SpCas9 vs SaCas9) of the gene editor.  The election will be applied to all claims.
Regarding Species Group D, Applicant must elect on viral RNA targeting component from the list in claims 12 and 42 or listed in paragraph [0035] of the specifications.  Applicant must indicate what type (i.e., RNAi, shRNA, etc) the RNA targeting component is.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 9, 17, 23, 31, 39, 47, and 53.

Means for Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  6, 11, 13, 14 and 16.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Product-Process Rejoinder

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571)272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/            Examiner, Art Unit 1636                                                                                                                                                                                            
/NEIL P HAMMELL/            Primary Examiner, Art Unit 1636